Citation Nr: 0616999	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


REMAND

The veteran essentially contends he is entitled to service 
connection for Hepatitis C because he contracted the disease 
when he received a tattoo while stationed in Italy during 
service.  In March 2002 a VA examination was conducted and 
revealed that the veteran, while stationed in Italy, became 
intoxicated and received an IV heroin dose.  However, the 
physician also added that it was possible that Hepatitis C 
was transmitted to the veteran by a doctor on IV heroin.  The 
physician's statement is unclear as to whether the veteran 
acquired Hepatitis C from his own IV heroin use or from a 
doctor on heroin.   
 
Service medical records show that in July 1980 the veteran 
reported a possible exposure to Hepatitis two months prior to 
entry into service when he received a tattoo on his leg with 
an unsterilized needle.  The veteran was diagnosed with acute 
viral hepatitis, presumed type A, in the July 1980 medical 
record.  He reported no history of drug abuse.

In February 2004 the Board remanded the matter for a VA 
examination to obtain an opinion on the etiology of the 
veteran's Hepatitis C.  An examination was scheduled for 
January 2005 and the veteran failed to appear.  Notification 
of this examination was sent to the veteran at an address in 
[redacted], Louisiana but no explanation was provided by 
the veteran for his noncompliance.  A second examination was 
scheduled for November 2005 and again, the veteran failed to 
appear.  The veteran's representative contends the veteran 
did not receive notice of the November 2005 examination 
because he was impacted by Hurricane Rita.
The Board accepts the representative's contention as good 
cause for the veteran's failure to report to the November 
2005 examination pursuant to 38 C.F.R. § 3.655(a).  Notice of 
the November examination had been sent to the veteran's 
address in [redacted], Louisiana, an area that was impacted 
by Hurricane Rita, and was likely sent during or after the 
time Hurricane Rita made landfall in September 2005.

In addition to the problems with the VA examination, during 
the pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Additional notice needs 
to be provided to the veteran in this regard. 

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action.  VA will notify the veteran if further action is 
required on his part.  

1.  Obtain from the veteran his current 
address, in light of his possible 
displacement due to Hurricane Rita, and 
ensure that all future correspondence is 
directed thereto.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his Hepatitis C.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
medical records, and offer comments and an 
opinion addressing the following questions: 
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's Hepatitis C had its 
onset during service or is in any other way 
causally related to his active service?  
The examiner should specifically address 
the question of whether there is a 
relationship between the current diagnosis 
of hepatitis and the findings reported 
during service.  His or her opinion should 
also address it is as likely as not that 
the current hepatitis is related to the 
findings made in service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The veteran should be advised of the 
consequences of his failure to report for 
any future VA examinations, under 
38 U.S.C.A. § 3.655.

3.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Following completion of the foregoing, the RO must review the 
claims folder and ensure that the requested development has 
been conducted and completed in full. If any development is 
incomplete, including if the requested examinations do not 
include all tests reports, special studies or opinions 
requested, appropriate corrective action should be 
implemented.

The RO should then review the entire record and determine 
whether the veteran is entitled to service connection for his 
Hepatitis C.  If the RO's determination remains adverse to 
the veteran, he and his representative should be furnished an 
appropriate supplemental statement of the case and afforded 
an opportunity to respond.
The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


